Citation Nr: 0818309	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-21 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for right knee posterior cruciate tear with osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1979 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) originally on appeal from a an August 2003 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which 
granted service connection for a right posterior cruciate 
ligament (PCL) tear with osteoarthritis, and assigned a 10 
percent disability evaluation, effective July 12, 2002.  

In January 2008, the veteran withdrew her request for a 
videoconference hearing before a Veterans Law Judge.  The 
matter is now ready for appellate review.  


FINDINGS OF FACT

1.  Flexion of the right knee is limited to no less than 45 
degrees; and extension to no less than 0 degrees, even when 
considering functional impairment, throughout the course of 
the appeal.

2.  The veteran's right knee disability has been manifested 
by mild subluxation or lateral instability throughout the 
course of the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee posterior cruciate tear, with osteoarthritis, 
based upon limitation of motion, have not been met at any 
time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2007).

2.  The criteria for a 10 percent evaluation for right knee 
posterior cruciate tear, with osteoarthritis, based upon 
subluxation or lateral instability have been met since July 
12, 2002.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105 . See Hartman v. Nicholson, 483 F.3d 
1311 (Fed.Cir.2007) .  Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements. See Dunlap, 
21 Vet. App. at 119 .Goodwin v. Peake, No. 05-0876 (Fed. Cir. 
May 19, 2008).  The veteran has not alleged any prejudice 
from defective notice in this case.

There has been compliance with the assistance requirements of 
the VCAA.  All available treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was afforded all necessary examinations.  No 
further development would be reasonably likely to 
substantiate entitlement to higher initial ratings.



Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assigned where X-ray 
evidence shows involvement of two or more major joints or 2 
or more minor joint groups.  Where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent evaluation is assigned.  The 20 and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provides for assignment of a 10 percent rating when there is 
slight recurrent subluxation or lateral instability; a 20 
percent rating when there is moderate recurrent subluxation 
or lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Diagnostic Code 5260 provides for a zero percent rating where 
flexion of the leg is limited to 60 degrees; 10 percent 
rating where flexion is limited to 45 degrees; 20 percent 
rating where flexion is limited to 30 degrees; and 30 percent 
rating where flexion is limited to 15 degrees.  Diagnostic 
Code 5261 provides for a zero percent rating where extension 
of the leg is limited to 5 degrees; 10 percent rating where 
extension is limited to 10 degrees; 20 percent rating where 
extension is limited to 15 degrees; a 30 percent rating where 
extension is limited to 20 degrees; a 40 percent rating where 
extension is limited to 30 degrees; and a 50 percent rating 
where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

On VA outpatient treatment in July 2001, the veteran had full 
range of motion in the right knee.

A May 2002 MRI of the right knee revealed on the menisci 
appeared to be intact with only linear increased signal seen, 
suggesting Grade I or II degenerative process in the 
posterior medial and lateral menisci.  The ACL appeared to be 
intact but the PCL was not seen in its entirety suggesting 
disruption in the mid belly of the PCL.  There were 
degenerative changes of the patella and of the anterior 
medial condylar regions.  Findings were consistent with a 
tear of the PCL where it was not well visualized on 
examination.  There was also fluid in the capsular space 
along the ACL and in the patellofemoral joint.  The menisci 
appeared to be intact, bilaterally, anteriorly, and 
posteriorly.  

On VA examination in April 2003, the veteran described 
constant pain in the right knee with occasional locking or 
spontaneous dislocation and swelling.  These symptoms were 
constant and did not require regular bedrest by a physician.  
The veteran did use a cane to assist with ambulation, 
regularly.  She was taking etodolac and tramadol on a daily 
basis with as needed use for Tylenol 3 with severe pain.  It 
was noted that she had been tentatively scheduled for repair 
of the tear of the PCL.  The veteran was limited in her 
ability to climb stairs, garden, and push a lawn mower.  She 
used a cane to assist with ambulation.  

Physical examination of the knee revealed no effusion or 
deformity.  There was some mild soft tissue swelling noted on 
the right.  Range of motion was flexion to 95 degrees with 
pain at the extreme and extension to -10 degrees with no 
pain.  There was no additional limitation due to fatigue, 
weakness, lack of endurance or incoordination.  There was no 
ankylosis.  Drawer test was negative.  McMurray testing was 
unable to be performed due to the veteran's inability to 
cooperate.  There was no evidence of subluxation, locking, or 
crepitus.  X-rays of the right knee revealed minimal 
osteoarthritis.  The examiner indicated that he was unable to 
state if there was additional limitation of range of motion 
following repetitive use or due to flare-ups because he did 
not examine the veteran at a time of flare-up.  A diagnosis 
of complete posterior cruciate ligament tear of the right 
knee with mild osteoarthritis and decreased range of motion 
was rendered.  He noted that the veteran used a cane to 
ambulate at all times.  

At the time of an August 2003 outpatient visit, the veteran 
reported walking with a cane.  She indicated that the pain 
was mostly medial and that it would catch and lock on 
occasion.  Her knee did not give out.  It hurt with climbing 
stairs and with deep knee bends.  The veteran wore a neoprene 
sleeve which she bought at Wal-Mart which seemed to help.  

Physical examination revealed range of motion from 0 to 100 
degrees with moderate crepitus.  There was pain on the medial 
aspect joint line with palpation.  There was no effusion, 
erythema, or warmth.  The knee was stable to varus/valgus 
stress and anterior and posterior drawer testing were 
negative.  The examiner was not able to reproduce catching or 
locking.  Strength was 4/5 in the quadriceps and hamstrings.  
The assessment was an old PCL tear, moderate degenerative 
joint disease, and mild patellofemoral disease.  The knee was 
injected with a painkiller that provided immediate 
improvement and she was instructed to continue to use the 
knee brace as needed.  

In an August 2003 letter, the veteran's VA physician 
indicated that the veteran had been under his care for right 
knee pain and needed to be on light duty during 
rehabilitation for at least three months.  He reported that 
the veteran should not climb ladders, walk more than 2 hours 
without a thirty minute break, or deep knee bend.  A 
sedentary job would be best.   

On a September 2003 outpatient visit, the veteran indicated 
that she was told that there was little that could be done 
for her knee.  She had been taking Tramadol for pain, but 
this provided little benefit.  

An October 2003 X-ray revealed findings compatible with mild 
degenerative spurring of the upper and lower poles of the 
patella.  

At a January 2004 outpatient visit, the veteran had been 
issued a soft brace for support.  She said that the brace did 
not supply much support or pain relief.  She was not 
currently working.  She had been employed as a machinist but 
was unable to do that job because of pain.  

Physical examination revealed that the veteran had range of 
motion from 0 to 100 degrees with moderate crepitus.  There 
was pain on the medial aspect of the joint line with 
palpation.  There was no effusion, erythema, or warmth.  The 
knee was stable to valgus/varus stress and anterior and 
posterior drawer were negative.  The examiner was not able to 
reproduce catching or locking.  The veteran had 4/5 strength 
in the quads and hamstrings.  X-rays revealed very minimal 
evidence of degenerative joint disease.  It was the 
examiner's assessment that the veteran had minimal 
degenerative joint disease of the right knee with no evidence 
of instability.  

At an April 2004 VA examination, the veteran stated that she 
had pain in the medial aspect of her knee.  It was there on a 
daily basis.  It hurt after two hours of weight-bearing and 
off an on all day after that.  The pain tended to be related 
to weightbearing.  It transiently locked and she had to lie 
down and put a pillow in the popliteal area to keep it 
slightly flexed.  The right knee would swell and become more 
painful than the left.  

The veteran walked with a cane and stated that her right knee 
was more symptomatic than her left.  She noted that while her 
knee pain was not incapacitating, she could not squat.  She 
could do most of her activities of daily living now that she 
had the brace.  She used Tylenol and Codeine when she had 
pain.  Functional activity was related to pain.  

Physical examination revealed that the veteran walked with a 
limp because of her right knee brace.  She also walked with a 
cane.  The feet exhibited no signs of abnormal weightbearing 
such as callus formations or unusual shoe wear pattern.  
Examination of the knees revealed no heat or redness.  There 
was some puffiness on the right knee.  Range of motion for 
the right knee was from 0 to 100 degrees with pain at 100 
degrees.  Range of motion of the knee was impacted by pain.  
Otherwise, there was no fatigue, weakness, lack of endurance, 
or incoordination.  There was no ankylosis.  Drawer and 
McMurray tests were within normal limits.  The veteran had no 
recurrent subluxation, locking, or joint effusion.  She had 
1+ patellar grind with negative patellar apprehension.  There 
was no medial or lateral joint line instability or pain.  A 
diagnosis of right knee condition of PCL tear with moderate 
degenerative joint disease and patellofemoral disease was 
rendered.  

At the time of a July 2004 outpatient visit, the veteran 
reported having continued right knee pain.  She was noted to 
have been given a brace and to use a cane.  

Physical examniantion revealed that the veteran had a brace 
on her right knee.  Range of motion was from 0 to 100 
degrees, with mild crepitus.  There was no evidence of 
effusion.  The knee was stable to varus and valgus.  It was 
nontender to palpation over all aspects of the knee.  Lachman 
and anterior and posterior drawer signs were negative.  The 
knee was stable to varus and valgus stress.  The lower 
extremity was neurovascularly intact.  

At the time of a September 2004 visit, the veteran reported 
having pain in her knee.  She noted that it was pretty much 
on a constant basis and that it was exacerbated with 
activity.  She had occasional grinding and catching in the 
knee which was uncomfortable for her.  

Physical examination revealed positive posterior drawer and 
varus laxity in extension.  The medial and lateral collateral 
ligaments had solid endpoints.  The anterior cruciate 
ligament also had a solid endpoint.  There was significant 
patellar crepitation.  The examiner noted that the veteran 
had post-traumatic arthritis on the right given her history 
of PCL injury.  Since instability was not causing a major 
problem, it was recommended to not fix the ligament.  The 
veteran seemed to be doing very well with the brace.  

At the time of an August 2005 orthopedic consult, the veteran 
reported pain in her right knee.  The examiner noted that the 
veteran had a lot of pain on motion, which seemed to be out 
of proportion to the physical findings.  There was no 
effusion.  The posterior cruciate was slightly lax on the 
right.  She had been wearing a brace but this did not prevent 
the knee from giving out.  

Later that month, the veteran again reported pain in her 
right knee.  She was using a brace on the knee.  Physical 
examination revealed that the veteran walked with a brace on 
her right knee and used a cane.  There was no swelling noted.  
There was slight varus alignment and the veteran had a 5 
degree flexion contracture.  There was slight crepitus in the 
patella with range of motion.  Range of motion was from 0 to 
100 degrees.  The knee was stable to valgus and varus stress.  
There was negative McMurray testing but positive posterior 
drawer.  Distal motor and sensory function were intact.  
Diagnoses of knee pain due to degenerative joint disease of 
the knee and traumatic arthritis of the knee were rendered.  

At the time of a May 2006 VA examination, the veteran 
reported having constant knee pain with the pain level 
reaching 9/10.  The pain was described as aching, cramping, 
and sharp.  The veteran reported having some benefit with the 
current medication she was taking.  She denied any surgical 
intervention.  The veteran used a cane for ambulation due to 
the need for stability.  She denied any recent acute 
exacerbating symptomatology or recent trauma and denied 
current functional impairment, otherwise.  

Physical examination revealed no atrophic findings.  The 
examination of the lower extremities revealed no abnormal 
weightbearing signs but the veteran used a cane for 
ambulation assistance.  Her posture was within normal limits.  
The gait was mildly guarded with some slowness in 
anticipation of pain.  Examination of the knees revealed no 
recurrent subluxation, locking pain, joint effusion, or 
crepitus.  Drawer and McMurray tests were within normal 
limits.  There was appreciable tenderness to palpation on the 
bilateral joint line.  The anterior and posterior cruciate 
ligaments were grossly within normal limits by anterior and 
posterior drawer test.  The medial and lateral collateral 
ligament and medial and lateral menisci were within normal 
limits by gross examination.  Range of motion testing 
revealed pain on flexion at 45 degrees with further 
limitation of motion past 45 degrees due to pain on 
repetitive motion.  Extension was to 0 degrees without 
ankylosing or pain.  There was no further limitation by 
fatigue, weakness, lack of endurance, or incoordination on 
repetitive motion.  

Neurological examination revealed no peripheral neuropathy.  
Muscle strength was 5/5 throughout.  Reflexes were 2+ 
throughout.  The veteran had normal sensation to pinprick and 
light touch throughout.  A diagnosis of right PCL tear with 
osteoarthritis was rendered.  

With regard to Diagnostic Code 5257, concerning subluxation 
or lateral instability, the Board notes that while many VA 
outpatient treatment records and examinations have noted no 
instability or subluxation, the veteran has been issued a 
brace for her right knee problems.  There have also been 
occasional findings of laxity of the right knee reported 
throughout the course of the appeal.  Giving the benefit of 
the doubt to the veteran, the Board finds that she has met 
the criteria for a 10 percent disability evaluation under DC 
5257, as slight recurrent instability has been demonstrated.  
A 20 percent evaluation has not been shown, as there have 
been no objective medical findings of moderate instability or 
subluxation.

The veteran was shown to have extension limited to "-10 
degrees" on one examination early in the appeal process, but 
full extension was reported at all other times, both before 
and after that examination.  No additional limitation has 
been reported on the basis of functional impairment.  
Accordingly, the weight of the evidence is against a 
compensable evaluation for limitation of extension at any 
time during the appeal period.

As it relates to the flexion of the right knee, the veteran 
has been shown to have flexion beyond 60 degrees at the time 
of each VA examination and outpatient visit with the 
exception of the most recent VA examination performed in May 
2006.  At that time, the veteran was noted to have flexion 
limited to 45 degrees with repetitive motion due to 
limitation from pain.  This equates to no more than a 10 
percent disability evaluation for the right knee disorder 
based upon flexion, which has currently been assigned based 
upon limitation of motion.  

Even when considering the additional limitation of motion 
caused by fatigue, weakness and flare-ups, neither the actual 
range of motion nor the functional limitation warrants an 
evaluation in excess of 10 percent for flexion and extension 
under DC 5260 or DC 5261 at any time.  

Extraschedular Consideration

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. Peake, 
22 Vet. App. 111 (2008).  

The veteran's disability consists of limitation of motion and 
instability.  The rating schedule contemplates these 
symptoms.  The veteran has not been employed during much of 
the appeal period, but she has been awarded a total rating 
for compensation based on individual unemployability, 
effective November 25, 2003, the date she last worked full 
time.  Marked interference with employment was not reported 
prior to that date.  The evidence is against referral of the 
claim for consideration of an extraschedular rating.


ORDER

An evaluation in excess of 10 percent for right knee 
posterior cruciate tear, with osteoarthritis, based upon 
limitation of motion, at any time, is denied.

A 10 percent evaluation for right knee posterior cruciate 
tear, with osteoarthritis, based upon subluxation or lateral 
instability from July 12, 2002, is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


